Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16807349 application filed 03/03/2020.
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18,19 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,2,3,4,5,6,7,8,9,10,11,12,13,18,19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1 has the phrase, “In a gas separation module, the module having a cylindrical shape and having a longitudinal axis, the module having a plurality of hollow fibers made of a polymeric material capable of separating a gas into components,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear what "module" is referring too, since in the preamble it is used to identify the overall apparatus/device (which is reinforced by "the module having a plurality of hollow fibers, but then the claim also, identifies "module" as 

Claim 2 is improperly dependent upon itself, which also includes lack of antecedent basis issues, which (in the context of the claim) is unclear what is included and excluded by the scope of claim language. 
For the sake of compact prosecution, it was assumed that claim 2 would be, amended by the Applicant in their next correspondence, to be dependent upon claim 1.

Claim(s) 6 has the phrase, “In a gas separation module, the module having a cylindrical shape and having a longitudinal axis, the module having a plurality of hollow fibers made of a polymeric material capable of separating a gas into components,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear what "module" is referring too, since in the preamble it is used to identify the overall apparatus/device (which is reinforced by " the module having a plurality of hollow fibers”), but then the claim also, identifies "module" as a component ("the module having a cylindrical shape"), which is double use of the term, that must be clarified.

Claim(s) 9 has the phrase, “In a gas separation module, the module having a cylindrical shape and having a longitudinal axis, the module having a plurality of hollow fibers made of a polymeric material capable of separating a gas into a permeate stream 
Particularly, the language is unclear what "module" is referring too, since in the preamble it is used to identify the overall apparatus/device (which is reinforced by "the module having a plurality of hollow fibers”), but then the claim also, identifies "module" as a component ("the module having a cylindrical shape and having a longitudinal axis"), which is double use of the term, that must be clarified.

Claim(s) 9 has the phrase, “wherein the module includes means for directing the permeate stream into one of said channels and means for directing the retentate stream into another of said channels,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the closest identification in the specification of the means is "the two separate passages make it possible to direct permeate and retentate gas through distinct desired paths" pg 5 para 2.
But, identifying the directing means as “passages” is the same or essentially the same as “said channels”, which passages/channels directing to itself, doesn’t make sense. 
So, either the disclosure lacks sufficiently clear disclosure (and/or link) of the means invoked, or means invoked causes the just discussed indefinite issue.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or 


Claim(s) 12 has the phrase, “In a method of making a gas separation module, the module having a cylindrical shape and having a longitudinal axis, the method including attaching a plurality of hollow fibers, made of a polymeric material capable of separating a gas into components, to a pair of tubesheets,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the language is unclear what "module" is referring too, since in the preamble it is used to identify the overall apparatus/device, but then the claim also, identifies "module" as a component ("the module having a cylindrical shape and having a longitudinal axis"), which is double use of the term, that must be clarified.

Claim(s) 18 has the phrase, “wherein the module includes means for directing the permeate stream into one of said channels and means for directing the retentate stream into another of said channels,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the closest identification in the specification of the means is "the two separate passages make it possible to direct permeate and retentate gas through distinct desired paths" pg 5 para 2.

So, either the disclosure lacks sufficiently clear disclosure (and/or link) of the means invoked, or means invoked causes the just discussed indefinite issue.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or 
(b)        Amend the written description of the specification such that it expressly recites (and links) what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)), which no longer has an indefinite issue.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5026479 (herein known as BIKSON).

 With regard to claim 1, BIKSON teaches in a gas separation module, especially at c5ln25-30,c8ln10-15
the module having a cylindrical shape and having a longitudinal axis, especially at c6ln34-40,fig 2
the module having a plurality of hollow fibers made of a polymeric material capable of separating a gas into components,, especially at c5ln25-45,c8ln10-15,c9ln35-40
the fibers being held by a pair of tubesheets 9,15, especially at c12ln10-15
the tubesheets are connected to a core tube 8, the core tube extending along the longitudinal axis of the module, the core tube being formed in telescoping sections each of 8, such that the core tube can be "compress or stretch" (extended and collapsed), capable of to vary a distance between the tubesheets, especially at c11ln55-60,c12ln40-60,fig 2; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))


With regard to claim 6, BIKSON teaches in a gas separation module, especially at c5ln25-30,c8ln10-15
the module having a cylindrical shape and having a longitudinal axis, especially at c6ln34-40,fig 2
the module having a plurality of hollow fibers made of a polymeric material capable of separating a gas into components,, especially at c5ln25-45,c8ln10-15,c9ln35-40
the fibers being held by a pair of tubesheets 9,15, especially at c12ln10-15
each tubesheet 9,15 is connected to a head 23,24 which is affixed to a core tube 8, the core tube extending along the longitudinal axis of the module, especially at c11ln55-60,c12ln10-15,c12ln40-60,fig 2; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

wherein the tubesheets are prevented from moving away from each other when gas pressure between the tubesheets is increased (limited by 9,15), especially at fig 2; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 7, BIKSON teaches 
wherein there is "shorten" (slack) in the fibers, especially at c11ln55-60,c12ln40-60,fig 2; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 8, BIKSON teaches 
wherein the core tube is constructed in telescoping sections of 8, wherein the core tube has an "compress or stretch" (extended position and a collapsed position), especially at c11ln55-60,c12ln40-60,fig 2; Apparatus claims must be structurally 
wherein, when the core tube is in its "compress" (collapsed) position, there is "shorten" (slack) in the fibers held by the tubesheets, especially at c11ln55-60,c12ln40-60,fig 2; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))
the module having a cylindrical shape and having a longitudinal axis, especially at c6ln34-40,fig 2
the method including attaching a plurality of hollow fibers 5, made of a polymeric material capable of separating a gas into components, to a pair of tubesheets 9,15, especially at c5ln25-45,c8ln10-15,c9ln35-40,c12ln10-15
providing a core tube 8 which "stretch" (extends) along the longitudinal axis of the module, especially at c11ln55-60,c12ln40-60,fig 2
wherein the tubesheets are connected to the core tube 8, wherein the core tube is formed in telescoping sections each of 8, such that the core tube can be "compress or stretch" (extended and collapsed), especially at c11ln55-60,c12ln40-60,fig 2
a plurality of hollow fibers 5, held within a generally cylindrical casing having a longitudinal axis, the fibers being made of a polymeric material capable of separating a 
the fibers being held by a pair of tubesheets 9,15, especially at c5ln25-45,c8ln10-15,c9ln35-40,c12ln10-15

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160023164 (herein known as KARODE) in view of US 5470469 (herein known as ECKMAN).

With regard to claim 9, KARODE teaches a gas separation module, especially at title, fig 4
 the module having a cylindrical shape and having a longitudinal axis, especially at fig 4,10,11,12
 the module having a plurality of hollow fibers 4 capable of separating a gas into a permeate stream 6 and a retentate stream 9, especially at para 99, fig 4
 KARODE does not specifically teach hollow fibers made of a polymeric material But, ECKMAN teaches hollow fibers made of a polymeric material  , especially at  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide KARODE with hollow fibers made of a polymeric material of ECKMAN for the benefit of providing known specifics of achieving the desired separation, as taught by ECKMAN, especially at c12ln16-37,c13ln30-35; and indicated desired by KARODE, especially at title
KARODE teaches the permeate stream being gas which has permeated the fibers, and the retentate stream being gas which has not permeated the fibers, especially at para 99, fig 4
 a core tube 8 which extends along the longitudinal axis of the module, especially at para 67, fig 4
 the core tube comprising an outer tube 8 and an inner tube 5, the outer and inner tubes being coaxial, wherein the core tube defines two distinct channels for gas flow, especially at para 64,67,99, fig 4
 wherein the module includes means (structural equivalent) for directing the permeate stream into one of said channels and means (structural equivalent) for directing the retentate stream into another of said channels, wherein the permeate and retentate streams do not mix, especially at para 64,67,99, fig 4

With regard to claim 10, KARODE teaches
 wherein the permeate stream flows in the channel defined by the inner tube,, especially at para 99, fig 4

 wherein the module includes outlet ports P,NP for withdrawing the permeate and retentate streams at opposite ends of the module, especially at para 100,110,fig 1

With regard to claim 11, KARODE teaches
 wherein the core tube includes an end cap 16 located at one end of the core tube, especially at para 102,fig 4
 the core tube also including at least one opening 27 communicating with one of said channels, especially at para 103,fig 5
 wherein gas flowing in the other of said channels exits via NP the module at an end opposite to that of the end cap, especially at para 100,110,fig 1


Allowable Subject Matter
Claim(s) 14,15,16,17 are allowable subject matter; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776